Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FastCash Dominica  Roseau, 25 King George V Street Anse de Mai, Dominica Tel: (767) 448-3278, Fax: (767) 448-5778, Emal dominica@fastcash.dm SALARY DEDUCTION AUTHORIZATION I hereby request that you deduct from my salary by deduction Monthly for aperiod of Month(s) (the first deduction to be made on the ) and thereafter on eachpayroll day of your company as provided. The last deduction shall be made on the and these amountsbe paid directly to FastCash Dominica Ltd. I further Request that should my employment with cease or to be terminatedbefore full payment of the said the whole balance then outstanding be deducted from any salary andbenefits owed to me upon termination of my employment and be paid forthwith to FastCash Dominica Ltd. These deductions shall be made in preference to any other deduction from my salary besides those payable . I (name), accountant/manager/votes clerk (circle position) of hereby agree to make such salary deductions as requested above and to pay all amounts as per the said request. (Signature) (Date) (Company Stamp) This agreement shall be binding upon the parties here to until full payment of to FastCash Dominica Ltd. and shall not be subject to change by either or both parties without prior written approval of FastCash Dominica Ltd. Announcer of
